Citation Nr: 0815539	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  97-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  He died in March 1996.  The appellant is the mother of 
the veteran's son and she is pursuing   a claim on his 
behalf.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

Previously, in November 1999 and July 2003, the Board 
remanded this case to        the RO for additional 
development and consideration.

The Board issued a June 2005 decision denying the claim on 
appeal.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).           The Court, in 
a September 2007 memorandum decision, remanded the case for 
further proceedings.  The Court issued its judgment in this 
case in October 2007.

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In June 2005, the Board denied entitlement to service 
connection for the cause of the veteran's death finding that 
the competent evidence preponderated against finding that the 
cause of his death was due to an incident of his military 
service, including exposure to Agent Orange.  The evidence 
then of record included the veteran's death certificate 
indicating that the immediate cause of death was metastatic 
cancer melanoma; due to multiple myeloma metastatic to brain 
and bone; due to status-post chemotherapy for malignant lung, 
liver, and spleen melanoma.  A significant condition 
contributing to the death but not related to the cause of 
death was pneumonia.  

The veteran was not service connected for any disorder at the 
time of his death.

Melanoma is a type of skin cancer, defined as a tumor arising 
from the melanocytic system of the skin and other organs.  
Dorland's Illustrated Medical Dictionary 1116 (30th ed. 
2003).  Myeloma is defined as a tumor composed of cells of 
the type normally found in the bone marrow.  Dorland's 
Illustrated Medical Dictionary 1210 (30th ed. 2003).

The veteran served on active duty for several months in the 
Republic of Vietnam, and thus he is presumed to have been 
exposed to herbicide agents therein.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Skin cancer is not amongst those 
conditions that may be presumed service-connected due to 
herbicide exposure.  38 C.F.R. § 3.309(e).  Multiple myeloma 
is, however, an enumerated illnesses under that regulation.  
Provided a confirmed diagnosis of multiple myeloma were of 
record, it would be presumed incurred in service absent 
medical evidence of the same.

Medical records in connection with the veteran's 
hospitalization prior to his death at the Grand Island VA 
Medical Center in March 1996, show evaluation and treatment 
for metastatic cancer, melanoma.  At one point, a treating 
physician also documented the diagnosis of multiple myeloma.  

Additional evidence of record consisted of a July 1996 
opinion from Dr. F.H., as a consultant to the RO, stating the 
finding that the veteran's cause of death was clearly 
malignant melanoma with widespread metastases.  It was 
indicated that the mention of multiple myeloma on the death 
certificate was obviously an error, and a discussion of 
relevant medical background was cited in support.           

A November 2001 VA oncologist's opinion concludes that 
following a review of the claims file, that the veteran died 
from metastatic melanoma.  The reviewing physician found no 
evidence of multiple myeloma.  

A September 2004 VA report states that based on a review of 
the clinical findings prior to the veteran's death, it was 
more likely than not that the lesions in the lung were due to 
metastatic melanoma, rather than symptomatic  of primary lung 
cancer.  This was relevant inasmuch as respiratory cancers 
are presumed service-connected due to Agent Orange exposure 
under 38 C.F.R. § 3.309(e).  The examiner did not otherwise 
address the extent to which there were any manifestations of 
multiple myeloma.

In a September 2007 memorandum decision, the Court vacated 
the Board's decision and remanded it on the merits.  The 
Court held that the Board properly determined that the 
veteran had melanoma with metastases to the lungs and other 
areas, and not primary lung cancer.  

As to whether there was a distinct diagnosis of multiple 
myeloma as a factor in the cause of the veteran's death, 
however, the Court held that there was an insufficient basis 
to rule out the existence of multiple myeloma.  Moreover, the 
Court held that the September 2000 VA oncologist offered his 
opinion without a stated rationale.  The Court therefore 
remanded the case and directed the Board to obtain an 
adequate medical opinion, and readjudicate the matter on 
appeal along with a more detailed statement of reasons and 
bases for its conclusion.  Hence, development is in order.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran's claims file to a VA 
board certified oncologist to obtain 
clarification as to the disorder(s) that 
caused the veteran's death.  The claims 
folder must be made available for the 
examiner to review.  The physician must 
address whether the veteran had multiple 
myeloma during hospitalization at the 
Grand Island VA Medical Center immediately 
preceding his death in March 1996.  In 
providing this determination, the 
physician must review the prior July 1996 
and November 2001 VA medical opinions, and 
set forth citations to the record 
concerning treatment history as warranted.  
If a diagnosis of multiple myeloma is 
verified, the examiner should state 
whether it is at least as likely as not 
that this disorder was a significant 
contributing factor to the cause of the 
veteran's death.  A complete rationale 
must be provided for any and all opinions 
expressed.

2.	The RO must review the medical opinion 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

3.	The RO must then readjudicate the claim.  
If the benefit sought is not granted, the 
appellant and her representative should be 
furnished with a supplemental statement of 
the case, and then afforded an opportunity 
to respond before the file is returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

